United States Court of Appeals
                      For the First Circuit
                       ____________________

No. 04-1625

                   MICHAEL WIRZBURGER, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                        WILLIAM F. GALVIN,
                   SECRETARY OF STATE, ET AL.,

                      Defendants, Appellees.




                           ERRATA SHEET



     The opinion of the court issued on June 24, 2005, is amended
as follows:

     On page 27, line 14, at the end of Section II.C.3, please add:

          "Moreover, as we have already noted, religion
          has never been held to be a suspect
          classification.     See supra note 6 and
          accompanying text."